DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “each respective wheel assigned to a respective wheel brake”.  It is not clear from the language of the claim how the wheel and wheel brake correspond to the previously recited wheels and wheel brakes.  Are each of the “a respective wheel brake” one of the at least four hydraulically actuatable wheel brakes, or addition or different brake devices?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2013 217 954 in view of Feigel et al (US# 2016/0009263).
	DE ‘954 disclose a brake system including; a first electrically controllable pressure source 194 which is separably connected to a first brake circuit supply line via a first isolating valve 250, a second electrically controllable pressure source 198 which is separably connected to a second brake circuit supply line via a second isolating valve 256, at least four electrically actuatable inlet valves 50/52/54/56 for setting wheel-specific brake pressures, each inlet valve being assigned to one of the wheel brakes 40/42/44/46, the first brake circuit supply line being connected to two of the inlet valves 40/42 and the second brake circuit supply line being connected to the two other inlet valves 44/46, an electrically actuatable outlet valve 70/72/74/76 per wheel brake for discharging pressure medium from the wheel brake into a pressure medium reservoir 26, an electrically actuatable circuit separation device 270, by which the first brake circuit supply line and the second brake circuit supply line are hydraulically separated when the circuit separation device is in an unactuated state [0030], and by which the first brake circuit supply line and the second brake circuit supply line are hydraulically connected to one another when the circuit separation device is in an actuated state, a first electronic device 232, by which the first pressure source is actuated, and a second electronic device 236, by which the second pressure source is actuated, the second electronic device being electrically independent of the first electronic device (note each device 232 and 236 communicate directly with central controller 240, not with each other).  DE ‘954 lack the disclosure of the first isolating valve being actuated by the second electronic device, and the second isolating valve being actuated by the first electronic device.   Feigel et al disclose a similar brake system and further teach first 26a and second 26b isolation valves being controllable by both a first 201 and second 301 electronic device [0074].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have both electronic devices 
 	Regarding claim 2, DE ‘954 further lack the disclosure of the first and the second isolating valve being designed to be normally open.   The reference instead appears to show normally closed valves in the drawings and does not specifically discuss the bias of the valves in the text.  It is noted that normally closed valves consume power when being held upon, whereas normally closed valves ensure the electrically controlled pressure sources are disconnected in the case of a power supply failure.  The normal mode of braking in DE ‘954 requires the isolation valves to be open.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use normally open isolation valves in the device of DE ‘954 should electrically efficiency be more desirable than performance in certain power supply failure conditions.  It is noted that modifying the control of the valves to be controllable by either electronic device according to the teachings of Feigel et al greatly reduces the scenarios where the isolation valves cannot be activated.
	Regarding claims 3 and 16, DE ‘954 lack the disclosure of the circuit separation device being actuated both by the first electronic device and by means of the second electronic device.   Feigel et al disclose a similar brake system and further teach a variety of valves being controllable by both a first 201 and second 301 electronic device [0074].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have both electronic devices control the circuit separation device in the system of DE ‘954, as suggested by Feigel et al, to increase redundancy in the system thereby improving fault tolerance of the brake.  
	Regarding claims 7-8, DE ‘954 disclose first and second cylinder-piston arrangements with a hydraulic pressure chamber 202/204, the pistons 214/216 of which are actuated by an electromechanical actuator 208/210.  DE ‘954 lack the pressure chamber in an unactuated state of the piston being connected via at least one snifter hole to a connecting line which is connected to the 
 	Regarding claim 9, Feigel et al teaches all inlet and outlet valves actuated by the same electronic device.   [0078][0079]   it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have both electronic devices control the inlet/outlet valves in the system of DE ‘954, as suggested by Feigel et al, to increase redundancy in the system thereby improving fault tolerance of the brake.  
 	Regarding claims 10 and 17, Feigel et al teach a wheel speed sensor provided for each wheel assigned to a wheel brake, signals from the wheel speed sensors being supplied to and evaluated by the same electronic device which actuates the inlet and outlet valves.  [0081] It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have the same electronic device control the inlet/outlet valves and evaluate the wheel speed signals in the system of DE ‘954, as suggested by Feigel et al, to increase redundancy in the system thereby improving fault tolerance of the brake.  
 	Regarding claim 11, Feigel et al teach providing a driving dynamics sensor system [0081] is provided, signals from which are supplied to and evaluated by the electronic device 301 other than the electronic device 201 which actuates the inlet and outlet valves.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have the other electronic device control a driving dynamics in the system of DE ‘954, as suggested by Feigel et al, as an obvious variant which spreads the processing workload across the devices.  

 	Regarding claim 13, in the event of a failure of the first pressure source, the circuit separation device is actuated [0032], so that the first brake circuit supply line and the second brake circuit supply line are connected hydraulically to one another.   DE’ 954, as modified above, can open the separation valve with either or both electronic devices.
 	Regarding claim 14, the inlet and outlet valves are actuated by the second electronic device to set wheel-specific brake pressures.  [0024] DE’ 954, as modified above, can operate the inlet and outlet valves with either or both electronic devices.
Regarding claim 15, in the event of a failure of the second pressure source, the first pressure source and the circuit separation device are actuated by the first electronic device in such a way that axle-specific brake pressures are set at the wheel brakes. DE’ 954, as modified above, can open the separation valve with either or both electronic devices.
 	Regarding claim 16, the circuit separation device can be actuated both by the first electronic device and by the second electronic device. 
	Regarding claim 18, DE ‘954 depicts a reservoir under atmospheric pressure.
 
Allowable Subject Matter
Claims 4-6 are allowed.
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. Applicant argues that DE ‘954 fails to disclose or suggest that the second electronic device ECU 236 is electrically independent of the first electronic device ECU 232 and that DE’ 954 discloses in [0028], that .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK